Citation Nr: 0734542	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for positional vertigo 
or Meniere's disease, including as secondary to service-
connected tinnitus and hearing loss condition (claimed as 
dizziness resulting from service-connected tinnitus and 
hearing loss, or active service,.

2.  Entitlement to service connection for hypertension, as 
secondary to the service-connected post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  Service personnel records reflect that the veteran 
retired from the Army National Guard in 1991 after 18 years' 
service.  Dates of annual training or active duty for 
training are not verified, but retirement documents reflect 
that the only extended periods of duty (other than active 
duty from 1968 to 1969) were 136 days in 1966 to 1967, and 72 
days in 1973 to 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 2004 and 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho in which service 
connection for dizziness was denied on a direct basis and as 
secondary to the service-connected tinnitus and hearing loss, 
and hypertension was denied as secondary to the service-
connected PTSD.

The issue of entitlement to service connection for 
hypertension as secondary to the service-connected PTSD 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran manifests benign positional vertigo or Meniere's 
disease that is the etiological result of active service or 
of the service-connected tinnitus and hearing loss.


CONCLUSION OF LAW

Benign positional vertigo and Meniere's disease was not 
incurred as the result of active service, or as the result of 
service-connected tinnitus and hearing loss. 38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided pre-adjudication notice by letter dated in 
January 2004.  However, this was inadequate.  Additional 
post-adjudication notice was provided, including notice of 
the criteria required to show to establish effective dates 
and disability evaluations, by a letter dated in March 2006.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  The veteran elected to 
testify before a local hearing officer at the RO in October 
2005, and this transcript is of record.  He did not request a 
hearing before a member of the Board. 

The veteran served with the National Guard before and after 
his active service, and retired in 1991 having served 18 
years.  These records are not present before the Board.  
However, it is not necessary to obtain them because they are 
not pertinent to the veteran's claim.  In the present case, 
the disability for which the veteran claims service 
connection, Meniere's disease or positional vertigo, was 
initially diagnosed in 2004-long after the veteran's 
discharge from active service and retirement from the 
National Guard.  Moreover, the veteran has not claimed any 
injury during a period of active service for the National 
Guard as the source of the claimed condition.  Furthermore, 
the medical evidence has established that the cause of the 
veteran's positional vertigo is an inner ear disorder rather 
than acoustic trauma or exposure to noise.  

All other known and available records relevant to the issues 
on appeal have been sought and associated with the veteran's 
claims file, and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection, Including Secondary Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Review of the record reflects that the veteran was service 
connected for tinnitus and bilateral hearing loss in a 
December 2003 rating decision, effective in July 2003. In 
addition, private and VA treatment records, including May 
2004 and June 2005 VA examination reports reveal that the 
veteran was diagnosed with Meniere's disease and vertigo, 
which was ultimately diagnosed as benign positional vertigo.  

In addition, the veteran has presented the statements of his 
private treating physician, dated in February 2004 and 
January 2005 that the veteran has symptoms of dizziness not 
unlike Meniere's disease which, in his opinion, is the result 
of the exposure to extremely loud noises.  It is noted that 
the veteran was service connected for hearing loss and 
tinnitus based on exposure to loud noises during active 
service.  The veteran has stated and testified that he was 
exposed to infantry and artillery fire.

VA examinations in May 2004 and February 2005 reflect 
unresolved diagnoses of the veteran's dizziness and opinions 
as to its etiology.

In May 2004, the examiner noted that the symptoms of 
dizziness the veteran described were consistent with two 
different diagnoses, one of positional vertigo and the other 
of cervical spine compromise.  The examiner was unable to 
state which.  In the February 2005 VA examination report , 
the examiner diagnosed benign paroxysmal positional vertigo 
which, the examiner opined, was not likely related to 
exposure to noise, or distant injury.  Rather, the examiner 
explained, the condition was likely the result of 
canoliliths, which loosen in the semicircular canals and 
stimulate the hair cells, giving the sensation of movement.  
The sense of motion conflicts with what the individual sees, 
and that causes the sensation of dizziness.  However, 
although the examiner opined that cervical involvement was 
unlikely, it had not yet been ruled out.

To resolve the diagnosis and etiology, the veteran was 
accorded additional neurological examination in June 2005.  
The examiner noted that he had reviewed the veteran's claims 
file and that the veteran had undergone anterior cervical 
diskectomy with fusion.  The examiner observed the veteran's 
sensory and motor examinations to be normal.  Cranial nerves 
were normal.  Vertigo was not appreciated with neck motion, 
although the veteran exhibited limitation of cervical spine 
movement.  Vertigo was reproduced on bending over and holding 
the head down for 30 seconds, then rising quickly.  The 
examiner diagnosed benign positional vertigo and opined the 
condition was not the result of the service connected 
tinnitus or hearing loss.  The examiner reasoned that benign 
positional vertigo is caused by an inner ear problem, whereas 
the veteran's hearing loss and tinnitus had been caused by 
exposure to noise.  Accordingly, there was no relation 
between benign positional vertigo and the service-connected 
hearing loss and tinnitus.  

The examination and opinion was afforded by an expert in 
neurology, who reviewed the entire claims folder, which 
included the previous VA examination reports the private 
February 2004 and January 2005 statements, and treatment 
records.  The June 2005 report and opinion corroborates the 
diagnoses of positional vertigo made in the February 2005 VA 
examination report and proposed in the May 2004 VA 
examination report, and confirms the opinions that the 
condition is neither related to the veteran's active service 
directly or as the result of his service-connected, noise-
induced hearing loss and tinnitus.  As such, these opinions 
in aggregate carry great probative weight.  The veteran's 
private treating physician, while also a neurologist, did not 
have the claims file to review and thus relied on a history 
as provided by the veteran.  His opinion simply cannot 
therefore carry the same amount of probative weight. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Vertigo as an organic disease of the nervous system can also 
be service-connected if manifest to a degree of 10 percent or 
more within one year following discharge from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309. The veteran has made different statements as to the 
onset of his dizziness, stating in June 2005 the onset was 
some 30 years ago, which the veteran's spouse supported.  
Yet, in May 2004, he reported onset occurred four or five 
years earlier.  The February 2004 statement by his treating 
physician notes that dizziness increased in the 1980s.  
Notwithstanding, the earliest diagnosis of Meniere's disease 
(since discounted) is 2004, and the earliest medical evidence 
documenting treatment for complaints of dizziness is a 
referral to ear, nose, and throat department in the November 
2003 VA examination report.  Moreover, as the examiner in 
June 2005 observed, the veteran reported working as a truck 
driver for over 30 years without ever failing to report for 
work as a result of dizziness.

Service medical records show no complaints of or treatment 
for a dizziness, and the report of medical examination at 
discharge from active service reflects findings of high 
frequency hearing loss but no findings of vertigo, complaints 
of dizziness or any other neurological abnormality, defect, 
or diagnoses. 

The medical evidence shows the veteran has been treated for 
other conditions sometimes associated with symptoms of 
dizziness including diabetes and hypertension.  The earliest 
diagnosis of vertigo is the Meniere's disease that was 
diagnosed in 2004, and the earliest medical evidence 
documenting treatment for complaints of dizziness associated 
with hearing impairment is a referral to ear, nose, and 
throat department in the November 2003 VA examination 
report-many years after discharge from his active service in 
1969.  Even assuming, without finding, that dizziness was 
manifested in the 1980s, this is still many years after the 
veteran's discharge from active service in 1969.  See Maxson 
v. Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 2000).  

There are no other medical findings, documents, or opinions 
establishing that the veteran's current positional vertigo 
had its onset during his active service or within a year 
following discharge, or is otherwise the etiological result 
of active service or of his service-connected tinnitus and 
hearing loss.

Where as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim. The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation. Consequently, his statements and testimony to the 
extent that he has a condition manifested by dizziness that 
is the etiological result of his service-connected tinnitus 
and hearing loss, or of his active service, do not constitute 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As the medical evidence does not support a finding that the 
veteran's diagnosed positional vertigo is the etiological 
result of active service or of the veteran's service-
connected tinnitus and hearing loss, the Board finds that the 
preponderance of the evidence is against service connection 
for benign paroxysmal positional vertigo under any theory.

Absent medical evidence establishing that the veteran's 
diagnosed positional vertigo is the result of the service 
connected tinnitus or hearing loss, or had its onset within a 
year following the veteran's discharge from active service, 
or is otherwise the result of active service, service 
connection is not warranted.
ORDER

Service connection for benign paroxysmal position vertigo and 
Meniere's disease, including as secondary to the service 
connected tinnitus and hearing loss, is denied,


REMAND

The veteran also seeks entitlement to service connection for 
hypertension, as secondary to his service-connected PTSD.  

In December 2005, the veteran underwent VA examination at 
which time the examiner opined that while PTSD will not in 
and of itself cause hypertension, it was at least as likely 
as not that the PTSD aggravated the hypertension.  His 
rational was that the veteran's stress levels correlate with 
higher than normal blood pressure.  However, it is not clear 
whether this statement was based solely on a history as 
provided by the veteran.  The examiner stated he had reviewed 
the claims file, including the opinion of the veteran's 
private treating physician.  Also included was a list of 
blood pressure readings the veteran had recorded over several 
months.

In December 2005, the examiner was asked to clarify his 
opinion, giving specific information as to 1) the baseline 
manifestations of hypertension due to factors other than 
PTSD, 2) the increased manifestations proximately due to the 
service-connected PTSD, and 3) the medical rational 
supporting the opinion that the increased manifestation are 
due to the service-connected PTSD.

In January 2006, the examiner responded, stating that he 
could not provide an opinion as to the presence and degree of 
aggravation in hypertension caused by the veteran's PTSD 
without resorting to mere speculation.  The examiner observed 
that the veteran had not brought in his record of blood 
pressure readings, hence there were no medical records 
provided to make such a determination.  Moreover, even if the 
measurements had been provided, the examiner observed, it 
would not necessarily have identified the specific stressor 
causing an increase in blood pressure.
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

While it may be difficult to precisely determine the degree 
of aggravation of a nonservice-connected disability by a 
service-connected disability, this is a separate analysis 
from the one required to determine if the currently 
manifested hypertension in the present case, is the result in 
part or in total, of aggravation by the service-connected 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any and 
all treatment and/or diary records that 
would allow analysis of his blood 
pressure readings.  Give the veteran the 
opportunity to provide his own records.  
Tell the veteran that the notes need to 
show-as much as possible-the reasons 
for any particular period of stress. 

2.  Ensure that all identified records 
are obtained.  In particular, obtain any 
and all treatment records from the VA 
Medical Center (VAMC) in Salt Lake City, 
Utah, to include any and all mental 
hygiene records, that are not already of 
record, and from any other VAMC the 
veteran identifies.

3.  Return the veteran's claims file to 
the examiner who conducted the December 
2005 examination and provided the January 
2006 opinion.  Request that the physician 
conduct a review of the record to 
determine if aggravation of the veteran's 
hypertension by his service-connected 
PTSD can be determined.  If necessary, or 
if the examiner cannot be located, 
schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed 
hypertension.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed hypertension is in 
total or in part due to the service-
connected PTSD.  

All opinions expressed must be supported 
by complete rationale.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for hypertension as secondary to the 
service-connected PTSD, with application 
of all appropriate laws and regulations, 
to include Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc), and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


